DETAILED ACTION

Applicants’ response filed 11/11/2020 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed. 
Terminal disclaimer was approved. Prior rejections are withdrawn. 
IDS has been considered. PTO-1449 is attached. 
Application is allowed. 

Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance.
The claims of the present application are directed towards detecting faults in substring of search operations. A processor unit has vector registers of M vector elements each, an MxM matrix of comparators for characterwise comparison of the elements of a reference string stored in a first one of the vector registers and a target string stored in a second one of the vector registers. Wherein a vector element is an n-bit element for encoding a character. A resulting bit vector is generated using comparison is performed by the MxM matrix, the resulting bit vector indicating characters of the target string that fully match the reference string and indicating characters of the target string that partially match the reference string. Fault detection is performed in the substring search operations by utilizing the resulting bit vector. These concepts are not taught or suggested by the prior arts of record as detailed by independent claims 1, 12 and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112